--------------------------------------------------------------------------------

 

 

ASSET PURCHASE AGREEMENT

BETWEEN

COMMUNICATE.COM, INC.

AND

FREQENTTRAVELLER.COM, INC.


Dated as of November 12, 2007

 

 

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

     THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered as of November
12, 2007, by and between Communicate.com, Inc., a Nevada corporation ("Buyer"),
and FrequentTraveller.com, Inc., a Nevada corporation ("Seller").

RECITALS

     WHEREAS, Seller conducts a business that provides travel services and
related products to consumers online and by telephone to destination encompassed
by the geographic domain names owned and leased by Seller;

     WHEREAS, Seller is the owner of all tangible and intangible assets
associated or used in connection with the operation of the domain name
FrequentTraveller.com and other domain names operated by Seller and which are
the subject matter of this Agreement (the “Domain Names”);

     WHEREAS, Seller is the lessee of certain domain names owned by the Buyer
and leased to Seller (the “Domain Names”) pursuant to a Domain Lease Agreement
entered into by the parties on May 1, 2005 (the “Domain Lease Agreement”);

     WHEREAS, the Parties desire to terminate the Domain Lease Agreement upon
Closing of this Agreement; and

     WHEREAS, the Seller desires to sell and transfer to Buyer, and Buyer
desires to purchase from Seller all of the tangible and intangible assets
associated or used in connection with the operation of FrequentTravellere.com,
Indonesia.com, Malaysia.com, and Brazil.com and the other Domain Names being
transferred and sold hereunder (the “Business”) upon the terms and subject to
the conditions hereinafter set forth.

     NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, the parties hereto agree
as follows:

     ARTICLE I DEFINITIONS

     Section 1.01. Definitions. In addition to the other terms defined
throughout this Agreement, the following terms, as used herein, have the
following meanings:

     "Ancillary Agreements" means the Bill of Sale and Assumption and Assignment
Agreements.

     "Lien" means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.

2

--------------------------------------------------------------------------------

     "Person" means an individual, corporation, partnership, association, trust
or other entity or organization, including a government or political subdivision
or an agency or instrumentality thereof.

     "Proprietary Rights" means all (A) patents, patent applications, patent
disclosures and all related continuation, continuation-in-part, divisional,
reissue, re-examination, utility, model, certificate of invention and design
patents, patent applications, registrations and applications for registrations,
(B) trademarks, service marks, trade dress, logos, tradenames, service names and
corporate names and registrations and applications for registration thereof, (C)
copyrights and registrations and applications for registration thereof, (D) mask
works and registrations and applications for registration thereof, (E) computer
software, data and documentation, (F) trade secrets and confidential business
information, whether patentable or nonpatentable and whether or not reduced to
practice, know-how, manufacturing and product processes and techniques, research
and development information, copyrightable works, financial, marketing and
business data, pricing and cost information, business and marketing plans and
customer and supplier lists and information, (G) other proprietary rights
relating to any of the foregoing including without limitation associated
goodwill and remedies against infringements thereof and rights of protection of
an interest therein under the laws of all jurisdictions, (H) copies and tangible
embodiments thereof, and (I) all ownership rights in the content and text,
navigational devices, menu structures or arrangement, icons, operational
instructions, scripts, commands, syntax, source codes, screen design and other
designs and visual expressions related to the operation of the Business,
including without limitation all web pages layout, graphics, databases, online
forms, search engines, banner advertisement (whether at the site or network),
whether stored, encoded, recorded or written on disk, tape, film, memory device,
paper or other media of any nature.

     “Seller’s Proprietary Rights” means all Proprietary Rights relating to the
Business that are owned or licensed by Seller, or that are used in the operation
of the Business or necessary for the operation of the Business.

     “Shares” means an aggregate of 8,000,000 shares of the Seller’s common
stock owned by Buyer, $0.001 par value per share.

     ARTICLE II PURCHASE AND SALE

     2.01. Purchase and Sale. Upon the terms and subject to the conditions of
this Agreement, Buyer agrees to purchase from Seller and Seller agrees to sell,
transfer, assign and deliver, or cause to be sold, transferred, assigned and
delivered, to Buyer at Closing, free and clear of all Liens, all of the assets,
properties and business, other than the Excluded Assets, of every kind and
description, wherever located, personal, tangible or intangible, owned, held or
used in the conduct of the Business by Seller all as described and set forth on
Schedule 2.01 hereto (the "Purchased Assets") and including, without limitation,
all right, title and interest of Seller in, to and under such of the foregoing.
Although Schedule 2.01 is intended to be

3

--------------------------------------------------------------------------------

complete, in the event such Schedule fails to contain the description of any
asset belonging to Seller which is used solely for the business and operation of
the Business or is otherwise necessary for the ownership of the Business, such
assets shall nonetheless be deemed transferred to the Buyer at the Closing.

     2.02. Excluded Assets. Buyer expressly understands and agrees that the
following assets and properties of Seller (the "Excluded Assets") shall be
excluded from the Purchased Assets:

  (i) all of Seller's cash and cash equivalents on hand and in banks;       (ii)
all real property and leases of Seller, and other interests in, real property,
in each case together with all buildings, fixtures, and improvements erected
thereon; and

     2.03. Assumption of Liabilities. Upon the terms and subject to the
conditions of this Agreement, Buyer agrees, effective at the time of Closing, to
assume only the liabilities of Seller under such agreements between Seller and
third parties related to the operation of the Business and as more specifically
set forth on Schedule 2.03 hereto (the "Assumed Liabilities").

     2.04. Excluded Liabilities. Notwithstanding any provision in this Agreement
or any other writing to the contrary, Buyer is assuming only the Assumed
Liabilities and is not assuming any other liability or obligation of Seller (or
any predecessor owner of all or part of its business and assets) of whatever
nature whether presently in existence or arising or asserted hereafter. All such
other liabilities and obligations shall be retained by and remain obligations
and liabilities of Seller (all such liabilities and obligations not being
assumed are referred to as the "Excluded Liabilities"), including without
limitation that Seller expressly agrees that the following liabilities and
claims against Seller shall remain Seller’s liabilities and Seller further
agrees to fully indemnify and hold Buyer harmless from any and all claims or
causes of action related thereto as further provided in this Agreement:

  (i) Services provided to Seller by Christopher Bohn, including without
limitation notice of claim filed with the Labor Commissioner, State of
California by Christopher Bohn against FrequentTraveller.com, Inc. on June 18,
2007 (State Case Number 23-26375 LMS); and         (ii) Alleged copyright
infringement and unauthorized use related to certain photographs posted on
Malaysia.com and all claims for royalty payments or otherwise associated
therewith whether claimed by Getty Images (US), Inc. or any other party.

     2.05. Assignment of Contracts and Rights. Seller and Buyer will use their
best efforts (but without any payment of money by Buyer) to obtain the consent
of the other parties to any Purchased Asset or claim or right or any benefit
arising thereunder for the assignment thereof to Buyer as Buyer may request. If
such consent is not obtained, or if an attempted assignment

4

--------------------------------------------------------------------------------

would be ineffective or would adversely affect the rights of Seller thereunder
so that Buyer would not in fact receive all such rights, then Seller and Buyer
will negotiate in good faith an adjustment in the consideration paid by Buyer
for the Purchased Assets.

     2.06. Purchase Price. The purchase price and consideration for the
Purchased Assets (the "Purchase Price") is (a) the delivery of the Shares
endorsed in favor of Seller, and (b) the cancellation of $261,833.19 of debt
owing from Seller to Buyer under the Domain Lease Agreement, and (c) the
assumption of the Assumed Liabilities. In addition, the Parties agree that the
Domain Lease Agreement shall be deemed terminated and of no further force or
effect upon the Closing of this Agreement and that all rights, duties and
obligations thereunder shall be terminated.

     2.07. Closing. The closing (the "Closing") of the purchase and sale of the
Purchased Assets and the assumption of the Assumed Liabilities hereunder shall
take place simultaneously with the execution of the this Agreement and the
Ancillary Agreements at the offices of Richardson & Patel LLP, 11900 Wilshire
Boulevard, Suite 500, Los Angeles, California 90024 on or around November 12,
2007 (the “Closing Date”). At the Closing:

     (a) Buyer shall deliver to Seller a stock certificate representing the
Shares. The Certificate shall be duly endorsed for transfer in favor of the
Seller.

     (b) Seller and Buyer shall enter into the Ancillary Agreements represented
by a Bill of Sale substantially in the form attached hereto as Exhibit A and
Assignment and Assumption Agreement substantially in the form attached hereto as
Exhibit B, and Seller shall deliver to Buyer such endorsements, consents,
assignments and other good and sufficient instruments of conveyance and
assignment as the parties and their respective counsel shall deem reasonably
necessary or appropriate to vest in Buyer all right, title and interest in, to
and under the Purchased Assets.

     (c) Seller shall deliver documentation satisfactory to Buyer and Buyer’s
counsel evidencing the release of all Liens on the Purchased Assets.

     (d) Seller and Buyer shall also execute and deliver all such instruments,
documents and certificates as may be reasonably requested by the other party
that are necessary, appropriate or desirable for the consummation at the Closing
of the transactions contemplated by this Agreement, including copies of actions
of their respective boards of directors and/or shareholders and such other
writings as each may reasonably request.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

     Seller hereby represents and warrants to Buyer that:

5

--------------------------------------------------------------------------------

     3.01. Corporate Existence and Power. Seller is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.

     3.02. Corporate Authorization. The execution, delivery and performance by
Seller of this Agreement and each of the Ancillary Agreements to which it is a
party, and the consummation by Seller of the transactions contemplated hereby
and thereby are within Seller's corporate powers and have been duly authorized
by all necessary corporate action on the part of Seller. This Agreement and each
of the Ancillary Agreements to which Seller is a party constitute valid and
binding agreements of Seller.

     3.03. Governmental Authorization. The execution, delivery and performance
by Seller of this Agreement and each of the Ancillary Agreements do not require
any action by or in respect of, or filing with, any governmental body, agency,
official or authority.

     3.04. Non-Contravention. The execution, delivery and performance by Seller
of this Agreement and each of the Ancillary Agreements do not and will not (i)
contravene or conflict with the corporate charter or bylaws of Seller, (ii)
contravene or conflict with or constitute a violation of any provision of any
law, regulation, judgment, injunction, order or decree binding upon or
applicable to Seller or the Business, (iii) constitute a default under or give
rise to any right of termination, cancellation or acceleration of any right or
obligation of Seller or to a loss of any benefit relating to the Business to
which Seller is entitled under any provision of any agreement, contract or other
instrument binding upon Seller or by which any of the Purchased Assets is or may
be bound, or (iv) result in the creation or imposition of any Lien on any
Purchased Asset.

     3.05. Required Consents. Schedule 3.05 sets forth each agreement, contract
or other instrument binding upon Seller or any operating permit requiring a
consent as a result of the execution, delivery and performance of this Agreement
and the Ancillary Agreements or the consummation of the transactions
contemplated hereby and thereby, except such consents as would not, individually
or in the aggregate, have a material adverse effect on the Purchased Assets if
not received by the Buyer (each such consent, a "Required Consent”).

     3.06. Properties.

     (a) Seller has good and marketable, indefeasible, fee simple title to, or
valid leasehold interests in, all Purchased Assets (whether real, personal,
tangible or intangible).

     (b) No Purchased Asset is subject to any Lien.

     (c) There are no developments affecting any of the Purchased Assets pending
or, to the knowledge of Seller threatened, which might materially detract from
the value of such Purchased Assets, materially interfere with any present or
intended use of any such Purchased Assets or materially adversely affect the
marketability of such Purchased Assets.

6

--------------------------------------------------------------------------------

     3.07. Title to Purchased Assets. Upon consummation of the transactions
contemplated hereby, Buyer will have acquired good and marketable title in and
to, or a valid leasehold interest in, each of the Purchased Assets, free and
clear of all Liens.

     3.08. Litigation. There is no action, suit, investigation or proceeding (or
any basis therefor) pending against, or to the knowledge of Seller, threatened
against or affecting, the Business or any Purchased Asset before any court or
arbitrator or any governmental body, agency or official.

     3.09. Proprietary Rights.

     (a) Seller has and will transfer to Buyer at Closing good and marketable
title to all of the Purchased Assets, which are being sold to Buyer under this
Agreement, free and clear of all liens, claims, charges, judgments,
restrictions, security interests, or other encumbrances of any kind, any no
rights or license of any kind respecting the Purchased Assets have been granted
to any third party. Seller is not a party to any contract or obligation whereby
there has been granted to anyone an absolute or contingent right to purchase,
obtain or acquire any rights in the Purchased Assets.

     (b) Seller (i) has no leases of any personal property relating to the
Purchased Assets, whether as lessor or lessee; (ii) has no contractual or other
obligations relating to the Purchased Assets, whether written or oral; and (iii)
has not given any power of attorney to any person or organization for any
purpose relating to the Purchased Assets.

     (c) There is no suit, claim, arbitration, investigation, action or
proceeding entered against, now pending or, to the Seller’s knowledge,
threatened against the Seller, the Purchased Assets or Proprietary Rights, nor
is there any basis known to Seller for any such action. No litigation is
pending, or, to Seller’s knowledge, threatened, against Seller, or its assets or
properties which seeks to restrain or enjoin the execution and delivery of this
Agreement or any of the documents referred to herein or the consummation of any
transaction contemplated hereby or thereby. The Seller is not subject to any
judicial injunction or mandate or any quasi-judicial or administrative order or
restriction directed to or against it which would affect the Purchased Assets.
There are no outstanding, or the best knowledge of Seller, threatened claims of
infringement against Seller respecting the use of the Purchased Assets and it
has no knowledge of any trademark, service mark, trade name, assumed name,
copyright, patent, trade secret, contractual or other rights of any third party
which may be violated or infringed by the use or operation of the Business or
any Purchased Assets.

     (d) None of the processes and formulae, research and development results
and other know-how relating to the Business, the value of which to Seller is
contingent upon maintenance of the confidentiality thereof, has been disclosed
by Seller to any Person other than employees, representatives and agents of
Seller under an agreement of confidentiality.

7

--------------------------------------------------------------------------------

     3. 10. Binding Effect. This Agreement and each Ancillary Agreement, when
executed and delivered will be the legal, valid and binding obligation of the
Seller enforceable against the Seller in accordance with its terms.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller that:

     4.01. Organization and Existence. Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of Nevada and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

     4.02. Corporate Authorization. The execution, delivery and performance by
Buyer of this Agreement, each of the Ancillary Agreements, are within the
corporate powers of Buyer and such actions have been duly authorized by all
necessary corporate action on the part of Buyer. This Agreement and each of the
Ancillary Agreements to which Seller is a party constitute valid and binding
agreements of Buyer.

     4.03. Governmental Authorization. The execution, delivery and performance
by Buyer of this Agreement and each of the Ancillary Agreements require no
action by or in respect of, or filing with, any governmental body, agency,
official or authority.

     4.04. Non-Contravention. The execution, delivery and performance by Buyer
of this Agreement and each of the Ancillary Agreements do not and will not
contravene or conflict with the corporate charter or bylaws of Buyer.

     ARTICLE V
COVENANTS OF BOTH PARTIES

     The parties hereto agree that:

     5.01. Best Efforts; Further Assurances.

     (a) Subject to the terms and conditions of this Agreement, each party will
use its best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary or desirable under applicable laws and
regulations to consummate the transactions contemplated by this Agreement. Each
party hereto agrees to execute and deliver such other documents, certificates,
agreements and other writings and to take such other actions as may be necessary
or desirable in order to consummate or implement expeditiously the transactions
contemplated by this Agreement and to vest in Buyer good and marketable title to
the Purchased Assets.

8

--------------------------------------------------------------------------------

     (b) Seller hereby constitutes and appoints, effective as of the Closing
Date, Buyer and its successors and assigns as the true and lawful attorney of
Seller with full power of substitution in the name of Buyer or in the name of
Seller, but for the benefit of Buyer (i) to collect for the account of Buyer any
items of Purchased Assets and (ii) to institute and prosecute all proceedings
which Buyer may in its sole discretion deem proper in order to assert or enforce
any right, title or interest in, to or under the Purchased Assets, and to defend
or compromise any and all actions, suits or proceedings in respect of the
Purchased Assets. Buyer shall be entitled to retain for its account any amounts
collected pursuant to the foregoing powers, including any amounts payable as
interest in respect thereof.

     5.02. Public Announcements. The Seller agrees to consult with Buyer before
issuing any press release or making any public statement with respect to this
Agreement or the transactions contemplated hereby and, except as may be required
by applicable law or any listing agreement with any national securities
exchange, will not issue any such press release or make any such public
statement prior to such consultation.

ARTICLE VI
SURVIVAL, INDEMNIFICATION, AND MUTUAL RELEASE

     6.01. Survival. The covenants, agreements, representations and warranties
of the parties hereto contained in this Agreement or in any certificate or other
writing delivered pursuant hereto or in connection herewith shall survive the
Closing until the second anniversary of the Closing Date or until expiration of
the applicable statutory period of limitations (giving effect to any waiver,
mitigation or extension thereof). Notwithstanding the preceding sentence, any
covenant, agreement, representation or warranty in respect of which indemnity
may be sought under this Article shall survive the time at which it would
otherwise terminate pursuant to the preceding sentence, if notice of the
inaccuracy or breach thereof giving rise to such right to indemnity shall have
been given to the party against whom such indemnity may be sought prior to such
time.

     6.02. Indemnification.

     (a) Seller hereby indemnifies Buyer against and agree to hold it harmless
from any and all damage, loss, liability and expense (including, without
limitation, reasonable expenses of investigation and reasonable attorneys' fees
and expenses in connection with any action, suit or proceeding) incurred or
suffered by Buyer arising out of, in respect of, or in connection with:

     (i) any misrepresentation or breach of warranty, covenant or agreement made
or to be performed by Seller pursuant to this Agreement; or

     (ii) the failure of Seller to assume full responsibility for any Excluded
Liability or any obligation or liability of the Business relating to the
Excluded Assets.

     6.03. Procedures.

9

--------------------------------------------------------------------------------

     (a) The party seeking indemnification under this Article (the "Indemnified
Party") agrees to give prompt notice to the party against whom indemnity is
sought (the "Indemnifying Party") of the assertion of any claim, or the
commencement of any suit, action or proceeding in respect of which indemnity may
be sought under such Section. The Indemnifying Party may, and at the request of
the Indemnified Party shall, participate in and control the defense of any such
third party suit, action or proceeding at its own expense. The Indemnifying
Party shall not be liable for any settlement effected without its consent of any
claim, litigation or proceeding in respect of which indemnity may be sought
hereunder.

     (b) No waiver of a closing condition by either Buyer or Seller shall limit
its rights under this Article.

     6.04. Mutual Release. In consideration of the transaction contemplated
herein and termination of Domain Lease Agreement upon the Closing, the Seller
and Buyer (each, as applicable, the “Releasing Party”) shall irrevocably,
unconditionally, and fully release and forever discharge, and covenants not to
sue or otherwise institute or cause to be instituted or in any way participate
in legal or administrative proceedings against, the other and each of the other
party’s subsidiaries and affiliates, and their respective directors, managers,
officers, shareholders, partners, employees, agents, successors and assigns, of
and from any and all debts, demands, actions, causes of action, suits, claims,
judgments, damages, costs, expenses, attorneys’ fees, penalties, obligations and
liabilities, of every kind, character, nature and description, whether now known
or unknown, suspected or claimed, whether vested, fixed or contingent, whether
at law or in equity, that any of the applicable Releasing Party ever had or now
has for, upon or by reason of any agreement (written or oral) including without
limitation the Domain Lease Agreement, matter, cause, event, occurrence, or
state of facts whatsoever made, occurring or taking place at any time on or
prior to the date hereof that relate to this Agreement and the transactions
contemplated thereby.

     ARTICLE VII
MISCELLANEOUS

     7.01. Notices. All notices, demands and requests of any kind to be
delivered to any party in connection with this Agreement shall be in writing and
shall be deemed to have been duly given if (i) personally delivered, (ii) sent
by telecopy, electronic mail or facsimile transmission, (iii) sent by
internationally-recognized overnight courier, or (iv) sent by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

     if to Buyer, to:

Communicate.com, Inc.
375 Water Street, Suite 645
Vancouver, BC, V6B 5C6, Canada
Fax: (604) 453-4871
Attention: C. Geoffrey Hampson, Chairman and Chief Operating Officer

10

--------------------------------------------------------------------------------

with a copy to:

Richardson & Patel, LLP
10900 Wilshire Boulevard, Suite 500
Los Angeles, California 90024
Fax: (310) 208-1154
Attention: Jennifer A. Post, Esq.

if to Seller, to:

FrequentTraveller.com, Inc.
2311 Cherry Street
Bellingham, Washington 98255
Fax: 775-254-1339
Attention: Graham Heal, President and Director

with a copy to:

RHD Law Corp.
1100 Melville Street, Suite 600
Vancouver, BC, Canada
Fax: [  ]
Attention: Rene Daignault

     7.02. Amendments; No Waivers.

     (a) The provisions of this Agreement may be amended or waived only if such
amendment or waiver is in writing and signed by the Buyer and Seller.

     7.03. Expenses. Except as otherwise provided herein, each party shall pay
its own fees and expenses incurred in connection with the negotiation, execution
and delivery of this Agreement and the Ancillary Agreements and the transactions
contemplated thereby.

     7.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

     7.05. Governing Law; Waiver of Jury Trial. All questions concerning the
construction, interpretation and validity of this Agreement shall be governed by
and construed and enforced in accordance with the domestic laws of Nevada
without giving effect to any choice or conflict of law provision or rule
(whether in the State of Nevada or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Nevada. In
furtherance of the foregoing, the internal laws of the State of Nevada will
control the interpretation and construction of this Agreement, even if under
such jurisdiction's choice of law or conflict of law analysis, the substantive
law of some other jurisdiction would ordinarily or necessarily apply.

     BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE LAWS TO APPLY (RATHER THAN ARBITRATION RULES),
THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS RELATED HERETO.

11

--------------------------------------------------------------------------------

     7.06. Submission to Jurisdiction. Any legal action or proceeding with
respect to this Agreement may be brought in the courts of the State of
California and the United States of America located in California and, by
execution and delivery of this Agreement, each party hereby accepts for itself
and in respect of its property, generally and unconditionally, the jurisdiction
of the aforesaid courts. Each party hereby irrevocably waives, in connection
with any such action or proceeding, any objection, including, without
limitation, any objection to the venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any such
action or proceeding in such respective jurisdictions. Each party hereby
irrevocably consents to the service of process of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at its address as set forth
herein.

     7.07. Severability. It is the desire and intent of the parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the law and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, in the event that any provision of this Agreement would be
held in any jurisdiction to be invalid, prohibited or unenforceable for any
reason, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any jurisdiction.

     7.08. Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, and each such counterpart of this Agreement shall be
deemed to be an original instrument, but all such counterparts together shall
constitute but one agreement. Facsimile counterpart signatures to this Agreement
shall be acceptable and binding. This Agreement shall become effective when each
party hereto shall have received a counterpart hereof signed by the other party
hereto.

     7.09. Entire Agreement. This Agreement and the other writings and
agreements referred to in this Agreement or delivered pursuant to this Agreement
contain the entire understanding of the parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings among the
parties with respect thereto. None of this Agreement, the Ancillary Agreements,
nor any provision hereof or thereof, is intended to confer upon any Person other
than the parties hereto any rights or remedies hereunder.

12

--------------------------------------------------------------------------------

     7.10. Bulk Sales Laws. Buyer and Seller each hereby waive compliance by
Seller with the provisions of the "bulk sales", "bulk transfer" or similar laws
of any state. Seller agrees to indemnify and hold Buyer harmless against any and
all claims, losses, damages, liabilities, costs and expenses incurred by Buyer
or any of its Affiliates as a result of any failure to comply with any such
"bulk sales", "bulk transfer" or similar laws.

     7.11. Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

     7.12. Preparation of Agreement. Each party to this Agreement acknowledges
that: (i) the party had the advice of, or sufficient opportunity to obtain the
advice of, legal counsel separate and independent of legal counsel for any other
party hereto; (ii) the terms of the transactions contemplated by this Agreement
are fair and reasonable to such party; and (iii) such party has voluntarily
entered into the transactions contemplated by this Agreement without duress or
coercion. Each party further acknowledges that such party was not represented by
the legal counsel of any other party hereto in connection with the transactions
contemplated by this Agreement, nor was he or it under any belief or
understanding that such legal counsel was representing his or its interests.
Each party agrees that no conflict, omission or ambiguity in this Agreement, or
the interpretation thereof, shall be presumed, implied or otherwise construed
against any other party to this Agreement on the basis that such party was
responsible for drafting this Agreement.

[SIGNATURE PAGE FOLLOWS]

13

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each of the undersigned has duly executed this Asset
Purchase Agreement as of the date first written above.

COMMUNICATE.COM, INC.
Buyer:

By: /s/ C. Geoffrey Hampson
Name: Geoffrey C. Hampson
Title: President and Chief Operating Officer

FREQUENTTRAVELLER.COM, INC.
Seller:

By: /s/ Graham Heal
Name: Graham Heal
Title: President and Director

14

--------------------------------------------------------------------------------



Exhibit A

BIILL OF SALE

     This BILL OF SALE, dated as of November 12, 2007 is by and between
Communicate.com, Inc., a Nevada corporation ("Buyer"), and
FrequentTraveller.com, Inc., a Nevada corporation ("Seller").

RECITALS

     WHEREAS, Buyer and Seller have concurrently herewith consummated the
purchase by Buyer of the Purchased Assets pursuant to the terms and conditions
of the Asset Purchase Agreement dated November 12, 2007 between Buyer and Seller
(the "Asset Purchase Agreement"; terms defined in the Asset Purchase Agreement
and not otherwise defined herein are being used herein as defined in the Asset
Purchase Agreement);

     WHEREAS, pursuant to the Asset Purchase Agreement, Buyer has agreed to
purchase and Seller has agreed to sell the Purchased Assets, and Buyer has
agreed to assume the Assumed Liabilities;

     NOW, THEREFORE, in consideration of the sale of the Purchase Assets and in
accordance with the terms of the Asset Purchase Agreement, Buyer and Seller
agree as follows:

     1. (a) Seller does hereby sell, transfer, assign, convey and deliver unto
to Buyer all of the right, title and interest of Seller in, to and under the
Purchased Assets TO HAVE AND TO HOLD the Purchased Assets unto the Buyer and its
successors and assigns, to and for its or their use forever.

         (b) Buyer does hereby accept all the right, title and interest of
Seller in, to and under all of the Purchased Assets and Buyer assumes and agrees
to pay, perform and discharge promptly and fully when due all of the Assumed
Liabilities.

     2. This Agreement shall be construed in accordance with and governed by the
law of the State of Nevada, without regard to the conflicts of law rules of such
state.

     3. This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

15

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each of the undersigned has duly executed this Bill of
Sale as of the date first written above.

COMMUNICATE.COM, INC.
Buyer:

By: /s/ C. Geoffrey Hampson
Name: C. Geoffrey Hampson
Title: Chairman and Chief Operating Officer

FREQUENTTRAVELLER.COM, INC.
Seller:

By: /s/ Graham Heal
Name: Graham Heal
Title: President and Director

16

--------------------------------------------------------------------------------

Exhibit B

ASSIGNMENT AND ASSUMPTION AGREEMENT

     This ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of November 12, 2007 is
made by and between Communicate.com, Inc., a Nevada corporation ("Buyer"), and
FrequentTraveller.com, Inc., a Nevada corporation ("Seller").

     WHEREAS, pursuant to that certain Asset Purchase Agreement, dated November
12, 2007, by and among Buyer and Seller (the "Asset Purchase Agreement"), the
parties hereto have agreed that at the closing thereunder (which closing is
taking place as of the date hereof), Seller will transfer to Buyer and Buyer
will accept and assume, only those liabilities and obligations of Seller arising
from and after the Closing Date under the Assumed Contracts set forth on
Schedule A attached hereto, all liabilities and obligations specifically
outlined on Schedule 2.03 to the Asset Purchase Agreement. All capitalized terms
not otherwise defined herein shall have the meanings ascribed to such terms in
the Asset Purchase Agreement.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and in consideration of the
covenants and agreements contained in the Asset Purchase Agreement, the parties
hereto, intending to be legally bound, hereby agree as follows:

     As of the date hereof, Seller hereby transfers and assigns to Buyer, and
Buyer hereby accepts and assumes those liabilities and obligations of Seller
arising from and after the Closing Date under the Assumed Contracts set forth on
Schedule A attached hereto. With the exception of the liabilities and
obligations to be assumed by Buyer pursuant to the preceding sentence, Buyer
shall not assume and shall in no event be liable for any other debts,
liabilities or obligations of Seller, whether fixed or contingent, known or
unknown, liquidated or unliquidated, secured or unsecured, or otherwise and
regardless of when they arose or arise. In the event of any inconsistency
between the terms hereof and the terms of the Asset Purchase Agreement, the
terms of the Asset Purchase Agreement shall control.

[SIGNATURE PAGE FOLLOWS]

17

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned have caused this Assignment and
Assumption Agreement to be signed in their respective names by their respective
duly authorized officers on the date first above written.

COMMUNICATE.COM, INC.
Buyer:

By: /s/ C. Geoffrey Hampson
Name: C. Geoffrey Hampson
Title: Chairman and Chief Operating Officer

FREQUENTTRAVELLER.COM, INC.
Seller:

By: /s/ Graham Heal
Name: Graham Heal
Title: President and Director

18

--------------------------------------------------------------------------------

SCHEDULE A
TO ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSUMED CONTRACTS

None.

19

--------------------------------------------------------------------------------

SCHEDULE 2.01

PURCHASED ASSETS

(1) All Proprietary Rights owned, licensed, leased, or used or otherwise
necessary for the ownership of the Business, by Seller of: 
     (i) Frequenttraveller.com (single “l”, singular)
     (ii) Frequenttravellers.com (single “l”, plural) 
     (iii) Frequenttraveller.com (double “ll”, singular)
     (iv) Frequenttravellers.com (double “ll, plural)
     (v) Frequentravellers.com (single “t”, single “l”, plural)
     (vi) Frequentraveller.com (single “t”, double “l”, singular)
     (vii) Frequentravellers.com (single “t”, double “l”, plural)
     (viii) GreatBritain.com
     (ix) Canadian.com
     (x) Malaysia.com
     (xi) Vietnam.com
     (xii) Indonesia.com
     (xiii) Brazil.com

(2) List of all present suppliers: 
     (i) Vietventures - HCMC, Vietnam
     (ii) Vietnam Travel Solutions – Hanoi, Vietnam
     (iii) Exotissimo Travel – HCMC, Vietnam
     (iv) Peterson Travel – Kuala Lumpur, Malaysia
     (v) Bali Destination Travel – Bali, Indonesia
     (vi) BITourism – Rio de Janeiro, Brazil

(3) List of all present customers:
Seller’s sales staff in Bellingham, WA (Mr. Kevin Hamada) and HCMC, Vietnam (Ms.
Phan Hoang Ai Vy (Ms. Vy) hold and have access to all records with respect to 1)
closed bookings & previously delivered services, 2) closed bookings with
services not yet delivered as of the date of this Agreement, and 3) current
sales under discussion but not yet booked as of the date of this Agreement. All
records described under this section (3) are stored within the Seller’s “Inquiry
Management System (IMS)” and will be delivered to Buyer at the Closing.

(4) All goodwill associated with the Business of the Purchased Assets, together
with the right to represent to third parties that Buyer is the successor to the
Business

(5) Any and all copies of records in Seller’s possession relating to or compiled
in connection with its operation of the Business which are requested by the
Buyer

20

--------------------------------------------------------------------------------

SCHEDULE 2.03

ASSUMED LIABILITIES

None.

21

--------------------------------------------------------------------------------

SCHEDULE 3.05

REQUIRED CONSENTS

None.

22

--------------------------------------------------------------------------------